REVISED August 26, 2009

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                        August 12, 2009
                                       No. 08-20642
                                                                    Charles R. Fulbruge III
                                                                            Clerk

JENKENS & GILCHRIST A PROFESSIONAL CORPORATION

                                                  Plaintiff - Appellee
v.

GROIA & COMPANY, A Professional Corporation

                                                  Defendant - Appellee
v.

INGRID FELDERHOF

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-cv-03590


Before JONES, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.